In this action, the state contends it is entitled to its proportionate share of the interest on a delinquent personal property tax collection, made by the treasurer of King county, on June 7, 1924, the tax *Page 144 
having been levied for the year 1919. The state's share of the tax proper was paid by the county treasurer at the time it was collected, but he refused, upon demand, to pay to the state any of the interest collected, contending that, under the statute, all interest went to the current expense fund of the county, into which fund the interest collected had been paid by him. The judgment of the trial court was for the county treasurer. The state has appealed.
We are not advised of any action heretofore presenting such a question with reference to a tax levied since the effective date of the revenue and taxation law of 1899. On the contrary, the trial court found in this case that, at all times since 1899, the county treasurers throughout the state have each paid into the current expense fund of his county interest and penalty on delinquent real and personal property taxes collected by such treasurer, and at the same time charged the current expense fund in each case with all rebates allowed to taxpayers by reason of payments of real property taxes on or before March 15 of the year in which such taxes became due and payable. It was further found by the trial court that, for the years 1913 to December 1, 1924, the current expense fund of King county received, from interest collected on delinquent real and personal property taxes in that county, the sum of $1,741,985.67, and that, during that period, there was charged against that fund for rebates of real property taxes the aggregate sum of $2,012,947.56.
The trial court further found that such course of practice throughout the state followed the rules, regulations and forms prescribed, and that it received the approval, upon annual audits of the current expense fund of the counties, by the division of municipal corporations of the state (formerly known as the *Page 145 
bureau of inspection and supervision of public offices), since the year 1909, the year the bureau was created by statute. This long continued course of practice throughout the state, as found by the trial court, to which, or any of the other findings above mentioned, the appellant took no exception, is in harmony with the plain language and evident intention of the legislature.
Prior to the act of 1899 it was held in Tacoma SchoolDistrict No. 10 v. Hedges, 13 Wash. 69, 42 P. 522, and Stateex rel. Thayer v. Mish, 13 Wash. 302, 43 P. 40, that, in the absence of a statute making provision for the disposition of penalty and interest collected on delinquent taxes, they should be apportioned to the several funds for which the taxes were levied. After the act of 1899, it was held in New Whatcom v.Roeder, 22 Wash. 570, 61 P. 767, that, by the terms of that act, interest collected on delinquent taxes should be paid into the county current expense fund. That case, however, contains no consideration of interest collected on delinquent personal property taxes as distinguished from interest collected on delinquent real property taxes.
Ever since a time prior to the act of 1899, the law has provided for interest on delinquent personal property taxes under certain circumstances, just as it has provided for interest on delinquent real property taxes under certain circumstances; and, during all such times, the revenue and taxation laws of the state have comprehended the assessment of real and personal property and the levy and collection of taxes thereon, both before and after delinquency.
The interest involved in this action arose out of a tax levied on personal property in 1919, when the amendment by the 1917 legislature of the general revenue and taxation laws was in effect. That amendment, *Page 146 
§ 1, ch. 142, Laws of 1917, p. 582, same being Rem. Comp. Stat., § 11252 [P.C. § 6954], is identical with § 6, ch. 141, Laws of 1899, p. 290, the same being Rem.  Bal. Code, § 9219, except, by the act of 1917, the rate of interest from the date of delinquincy spoken of was changed to twelve per cent per annum from that of fifteen per cent per annum, as formerly. That section provides:
"The county treasurer shall be the receiver and collector of all taxes extended upon the tax-books of the county, whether levied for state, county, school, bridge, road, municipal or other purposes, and also of all fines, forfeitures or penalties received by any person or officer for the use of his county. All taxes upon real property made payable by the provisions of this act shall be due and payable to the treasurer as aforesaid on or before the thirty-first day of May in each year, after which date they shall become delinquent, and interest at the rate of twelve per cent per annum shall be charged upon such unpaid taxes from the date of delinquency until paid: * * * Provided further, there shall be an allowance of three per cent rebate to all payers of taxes who shall pay the taxes on real property in one payment and in full on or before the fifteenth day of March next prior to the date of delinquency. All rebates allowed under this section shall be charged to the county current expense fund and all collections from penalties and interest on delinquent taxes shall be credited to the current expense fund."
[1] The state contends that, under this section, the only interest money to be credited to the current expense fund is that collected on delinquent real property taxes. The trial court held that it included interest on both real and personal property taxes, which we think was right. This section in the act of 1899 was the first time the provision was made for the allowance of rebates in the payment of taxes on real property. It was provided that they should be charged to *Page 147 
the current expense fund and, in return therefor, the current expense fund should receive all collections from penalties and interest on delinquent taxes — a fund that the legislature had the right to dispose of. New Whatcom v. Roeder, 22 Wash. 570,61 P. 767. All of these acts and amendments must be considered together.
Another section of the law provides for interest on delinquent personal property taxes, as already noticed, while a part of the section just quoted provides for interest upon delinquent real property taxes. If this section dealt only with real property taxes, there would be much force in the state's argument, but such is not the case. The initial statement in it is, "the county treasurer shall be the receiver and collector of all taxes," that is, both real property and personal property taxes. It speaks of more than taxes and says, that the treasurer shall be the receiver and collector "of all fines, forfeitures or penalties received by any person or officer for the use of his county." It then fixes the due date of taxes upon real property, after which, if not paid, they become delinquent and charged with interest at twelve per cent per annum. Then, in the proviso above quoted, it says that a rebate of three per cent shall be allowed, whenever taxes on real property shall be paid in full on or before March 15 next prior to the date of delinquency. It then reads: "All rebates allowed under this section shall be charged to the county current expense fund," and finally, "all collections from penalties and interest on delinquent taxes shall be credited to the current expense fund." It does not say all collections from penalties and interest, or interest alone, on delinquent real property taxes; nor does it say all collections from interest provided for in this section, which would mean interest on delinquent real property taxes that are *Page 148 
spoken of in the section. On the contrary it says "allcollections from penalties and interest on delinquent taxes
shall be credited to the current expense fund," manifestly meaning penalties and interest on both delinquent real property taxes and delinquent personal property taxes, whenever and as they shall occur, just as by the language, "the county treasurer shall be the receiver and collector of all taxes," found in the commencement of the section, the legislature intended to include both real property taxes and personal property taxes.
Affirmed.
TOLMAN, C.J., MAIN, MACKINTOSH, and PARKER, JJ., concur.